Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Transcat, Inc. Rochester, NY We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (Registration Nos. 333-109985, 333-191438 and 333-191631) of Transcat, Inc. of our report dated June 26, 2014 relating to the consolidated financial statements, which appear in this Form 10-K of Transcat, Inc. for the year ended March 29, 2014. /s/ Freed Maxick CPAs, P.C. Freed Maxick CPAs, P.C. Buffalo, NY June 26, 2014
